Citation Nr: 0418539	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from February 1981 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The April 2003 supplemental statement of the case states that 
the basis for the RO's denial of entitlement to service 
connection for PTSD was the absence of evidence that 
independently corroborated the claimed inservice stressors 
leading to the onset of PTSD.  It is noted, however, that the 
veteran has alleged that she formalized a complaint about 
alleged sexual harassment of her by a sergeant to the Army 
Inspector General (IG) at the Drake and/or Edwards Caserne in 
Frankfurt, Germany, in or about 1983.  The name of the 
sergeant is of record in the appellant's 1987 statements.  
While multiple attempts have been made to obtain the 
veteran's service medical and personnel records, no record of 
the asserted IG complaint or the resulting disciplinary 
action reported to have been taken against the assailant is 
on file.  Unfortunately, there also is no indication from the 
National Personnel Records Center or any other source 
indicating that such records are unavailable.  Further, there 
is no indication that the RO has concluded that such records 
do not exist or that further efforts to obtain same would be 
futile.  See 38 C.F.R. § 3.159(c)(2), (d) (2003).  There 
likewise is no indication that the RO has attempted to advise 
the veteran of its inability to obtain the record(s) in 
question.  See 38 C.F.R. § 3.159(e).  In light of the 
foregoing, further actions by the RO are found to be 
necessary.  

It is also noted that the veteran's original claim for 
service connection for PTSD was denied by RO action in July 
1997 on the basis that there was no confirmed diagnosis of 
the claimed disorder.  Notice of the denial was furnished to 
the veteran later in the same month.  An appeal was not 
initiated.  In the RO's adjudication of what is referred to 
by the RO as the February 1998 claim to reopen, the denial of 
which forms the basis of the instant appeal, no reference was 
made to the July 1997 denial, whether finality attached to 
such decision, and, if so, whether new and material evidence 
has been presented to reopen the previously denied claim.  
Clarification by the RO on this point  prior to a review of 
the claim's merits by the Board is required.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:  

1.  The RO should ascertain whether 
finality attached to the July 1997 
decision which denied entitlement to 
service connection for PTSD pursuant to 
38 U.S.C.A. § 7105, 38 C.F.R. § 3.104, 
and Muehl v. West, 13 Vet. App. 159, 161 
(1999).  The outcome of that 
determination will define the focus of 
any readjudication of this matter, either 
on the basis of whether new and material 
evidence has been presented to reopen the 
claim, or as an original claim.  

2.  The RO must then obtain for inclusion 
in the claims folder any and all 
available records pertaining to a 
complaint of sexual harassment or 
discrimination reportedly filed by the 
veteran in or about 1983 with the Army's 
IG located at the Drake and/or Edwards 
Caserne in Frankfurt, Germany, and any 
disciplinary actions which followed.  The 
Board notes that the veteran has named 
the alleged abuser by name in several 
documents in the claims file.  Efforts to 
obtain any records held by a Federal 
agency must continue until such time as 
the records are secured or until the RO 
concludes in writing that such records do 
not exist or that further attempts to 
obtain same would be futile.  Notice to 
the veteran of the foregoing must be 
provided in the form prescribed by 
38 C.F.R. § 3.159(e) (2003), and she must 
then be afforded an opportunity to 
respond.  

3.  Thereafter, the RO must readjudicate 
the veteran's claim relating to her 
entitlement to service connection for 
PTSD, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative must be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including the 
VCAA.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


